Citation Nr: 1750560	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-31 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army and the United States Army Reserve.  He had active duty service from March 1958 to December 1960 and from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the March 2014 rating decision denied entitlement to service connection for asbestosis.  However, the Veteran clarified during the February 2017 Board Hearing that he was not claiming entitlement to service connection for asbestosis, and his service connection claim was for non-Hodgkin's lymphoma.  See February 2017 Board Hearing Transcript (Tr.), page 2; see also September 2014 VA Form 9.  Consequently, the Board has characterized the issue as stated on the title page.

Regarding the Veteran's service connection claim for non-Hodgkin's lymphoma, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) in May 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.901.  In September 2017, the Veteran's representative submitted a written appellate brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's non-Hodgkin's lymphoma did not manifest during active service or within one year of separation from active service; and it is not otherwise related to service, to include the Veteran's exposure to chemicals therein.


CONCLUSION OF LAW

The requirements for entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to chemicals, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VHA opinion requested by the Board was provided by Dr. K. in August 2017. The Board notes that the September 2017 Informal Hearing Presentation indicated that this opinion was inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in further detail below, the Board finds that the opinion is adequate to decide the case, as it is predicated on a review of the claims file, as well as on consideration of the Veteran's reported history and lay statements.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors (which includes non-Hodgkin's lymphoma), may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Veteran contends that his non-Hodgkin's lymphoma was caused by his exposure to chemicals while serving as an engineer in Korea.  See February 2017 Board Hearing Transcript (Tr.), page 4.  The Veteran's principle duties during service included working as a plumber, a heat and vent specialist, and a tractor operator.  The record indicates that the Veteran served in Korea from November 1959 to December 1960.  During this time, his principle duty was heat and vent specialist.  In his role as a combat engineer, the Veteran built structures such as bridges.  See March 2014 VA examination.  The Veteran also reported setting off explosives in the course of his duties, including nitroglycerine and TNT.  See Tr., page 5.  Given the circumstances of the Veteran's service, the Veteran's assertion of in-service exposure to chemicals is accepted as credible and consistent with his service.  38 U.S.C.A. § 1154(b).

The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses related to non-Hodgkin's lymphoma.  No relevant abnormalities were noted in the March 1958 enlistment examination.  In the Veteran's March 1958 Report of Medical History, he reported that his usual occupation was cotton mill worker.  In terms of past or current medical problems, the Veteran only reported a history of mumps and whooping cough.  He denied having pain or pressure in his chest; soaking sweats (night sweats), recent gain or loss of weight; or a tumor, growth, cyst, or cancer.  These results were unchanged in the November 1960 separation examination and Report of Medical History.  Following the Veteran's discharge from his first period of service in December 1960, he worked in a textile plant until October 1961.

In his October 1961 pre-induction examination, all categories in the clinical evaluation were marked as normal.  The Veteran continued to only report mumps and whooping cough in the October 1961 Report of Medical History, but the associated physician's summary stated that the Veteran experienced these illnesses as a child with no resulting complications or sequelae.  In May 1962, the Veteran sought treatment for severe abdominal pain with symptoms of urinary urgency.  The Veteran denied having dysuria, hematuria, constipation, diarrhea, or a recent upper respiratory infection.  The Veteran was treated with bed rest, intravenous fluids, sulfate grs, and Demerol.  Within 24 hours, the Veteran was doing much better and his abdominal examination was essentially negative.  The Veteran was discharged to duty on his ninth hospital day.  During his hospitalization, the results of an intravenous pyelogram were negative, and no stones were discovered from the straining of the Veteran's urine.  The diagnosis was suspected disease of the right ureteral calculus, not proved.  Prior to his August 1962 discharge, the Veteran reported diphtheria in addition to his previously reported mumps and whooping cough in the July 1962 Report of Medical History.  However, the physician's summary stated that there was no change in the Veteran's health since his entrance to active duty.  He denied all other illnesses.  In addition, no abnormalities were noted in the clinical evaluation of the July 1962 separation examination.

After service, the Veteran had a 26 year employment history as a loom fixer.  See June 2010 treatment record from Dr. A.  He did not wear a mask in this position.  The Veteran also reported working in a machine shop and as a carpenter.  See Tr., page 7.  The record additionally reflects that the Veteran smoked 1/2 pack per day for over 25 years.  See April 2011 VA treatment record.

The Veteran had an initial visit with oncology at VA in May 2012.  At that time, the record noted that the Veteran was referred from primary care with adenopathy.  The record summarized that in February 2012, the Veteran presented to his primary care provider with a 5 x 6 cm soft tissue mass, with soft tissues swelling, in the anterior cervical/submental region that was non-tender and attached to underlying tissues.  When he was seen by the ENT department in March 2012, he received antibiotics and the lesion resolved.  A subsequent PET scan revealed cervical, axillary, mediastinal, and inguinal lymphadenopathy.  The left axillary lymphadenopathy was the most prominent, and it demonstrated significant hypermetabolic activity.  The Veteran denied having any symptoms of weight loss, fatigue, night sweats, or abdominal pain.  The record noted that the Veteran had a diagnosis of generalized lymphadenopathy that was most likely infectious in etiology.  The record added that the a 2008 CT scan of the Veteran's chest revealed left axillary adenopathy that was later shown to be resolved in an April 2012 CT scan.  The record indicated that a biopsy of the left axillary lymph node was needed to determine if a malignancy was present.  On September 10, 2012, a left axillary lymph node biopsy was performed.  The pathology results from the biopsy yielded a diagnosis of lymphoma (follicular lymphoma) grade I, CD20 positive.  The Veteran's diagnosis has also been referred to as non-Hodgkin's lymphoma, no B symptoms; and stage 3A follicle center cell lymphoma (follicular lymphoma) grade I.

As discussed above, Dr. K., a Chief of Hematology/Oncology, provided the requested VHA opinion in August 2017.  Dr. K. noted that the Veteran received a diagnosis for follicular lymphoma Stage IIIA (grade 1).  She also discussed relevant information from the Veteran's medical and service history, including the Veteran's principle duties during service, and his report that he set off explosives such as nitroglycerine and TNT in the course of his duties.  However, Dr. K. explained that there was no known evidence that these agents were a cause of follicular or other types of non-Hodgkin's lymphomas.  Dr. K. noted that certain types of agricultural pesticides, viruses (hepatitis B, hepatitis C, human immunodeficiency virus (HIV); human T-lymphotropic viruses, type I (HTLV-1)); and dioxins (Agent Orange) have been identified as possible causes of non-Hodgkin's lymphoma.  However, Dr. K. observed that the Veteran's medical records did not indicate he received exposure to these potential causes.  Based on her review of the record, Dr. K. also concluded that the Veteran received very limited exposure, if any, to chemicals during service.  Consequently, Dr. K. opined that it was highly unlikely that the Veteran's follicular lymphoma was related to his service, to include his chemical exposure therein.

The Board finds that Dr. K.'s opinion provides great probative value.  Dr. K. reviewed the Veteran's record, considered his contentions, and provided a complete explanation based on her medical expertise.  Although Dr. K. stated that the Veteran might not have received any exposure to chemicals during service, it is clear that this supposition did not affect her ultimate conclusion.  She clearly explained that the chemicals related to explosives that had been identified by the Veteran did not cause non-Hodgkin's lymphomas.  Thus, the degree of the Veteran's exposure to these chemicals would not change her negative opinion.  Moreover, Dr. K.'s statement that the Veteran did not appear to have received exposure to the types of chemicals that were associated with non-Hodgkin's lymphoma is consistent with the other evidence of record, including the Veteran's contentions.  

During the February 2017 hearing, the Veteran and his representative acknowledged that non-Hodgkin's lymphoma was presumed to have been caused by certain types of exposures during service, but they agreed that the Veteran was not asserting that he received these exposures.  See Tr., page 3.  The Board notes that non-Hodgkin's lymphoma is presumed to be associated with exposure to herbicide agents during service.   See 38 C.F.R. § 3.309(e).  Thus, the Veteran has not contended that he was exposed to herbicide agents during service.  The other evidence of record also fails to show that he was exposed to herbicide agents, and the Veteran is not presumed to have been so exposed as there is no indication that he served in Vietnam or Korea during the times periods prescribed for such presumption.  See 38 C.F.R. § 3.307(a)(6)(iii); (iv).  In addition, the Veteran has not asserted, and the evidence does not otherwise show, exposure to agricultural pesticides or the viruses discussed by Dr. K.  He has only indicated that he was exposed to chemicals in his work as a combat engineer in Korea, specifically nitroglycerine and TNT.

As the Veteran's non-Hodgkin's lymphoma is considered a chronic disease under 38 C.F.R. § 3.309(a), the Board has also evaluated whether he is entitled to service connection on a presumptive basis.  However, neither non-Hodgkin's lymphoma nor a manifestation sufficient to identify the disease entity was shown during service. The pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  As discussed above, the record reflects that the Veteran was not diagnosed with non-Hodgkin's lymphoma until many years after service.  Indeed, the evidence shows that he was first diagnosed in 2012.  Thus, the Veteran is not entitled to service connection for non-Hodgkin's lymphoma on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

The Board has also considered the Veteran's contentions that his non-Hodgkin's lymphoma is related to exposure to chemicals during service.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of non-Hodgkin's lymphoma is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report encountering certain chemicals during service, the question of whether those exposures caused non-Hodgkin's lymphoma is not an observable fact.  It requires medical expertise to make the appropriate interpretations and conclusions about whether aspects of the Veteran's military or medical history played any role in the development of his non-Hodgkin's lymphoma.  Therefore, the Board finds that the Veteran's statements as to how his non-Hodgkin's lymphoma began or was caused are not competent evidence as to a nexus.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim for non-Hodgkin's lymphoma.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to chemicals, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


